Title: From Benjamin Franklin to Thomas Cushing, 1 June 1774
From: Franklin, Benjamin
To: Cushing, Thomas


Sir,
London, June 1 1774
I received your respected Favour of March 31. with another of the same Date from the Committee. The latest of my Letters which had then come to your Hands was of Jany. 7. since which I have written several, viz. of Feb. 2 to yourself, and one of the same Date to the Committee. Of Feb. 15. containing a full Account of the Hearing on the Petition. Of March 22. with some Account of the intended Acts against our Province. Of April 2. with an Account of the Petitions presented by the Natives of America residing here. Of April 16. containing an Account of the Appointment of General Gage as Governor, and more Particulars of the intended Acts. And in the Course of last Month I sent you by various Conveyances, under Covers with only a Line or two, Copies of the Acts themselves, and other publick Papers and Pamphlets. I mention these Dates and Particulars that you may know if any of my Letters are missing. With this I inclose a List of your new Council, the Quebec Bill, an Abstract of the Resolutions for laying Duties in that Province, and some Newspapers containing the two Protests of the Lords, and a List of those who have voted against the Bills. Lord Chatham being ill at the time could not be present, or he would probably have voted on the same Side. He has since appeared in the House, and delivered his Sentiments fully on the American Measures: blam’d us for destroying the Tea, and for our Declarations of Independence on the Parliament; but condemn’d strongly the Measures taking here in consequence; and spoke honourably of our Province and People, and of their Conduct in the late War.
Mr. Lee is gone to make the Tour of France and Italy, and probably will be absent near a Year. Just before his Departure he drew up at my Instance a kind of Answer to the Lords Committees Report, for which I furnished him with most of the Materials. I send a Copy of it. I had resign’d your Agency to him, expecting to leave England about the End of this Month; but on his Departure he has return’d me all the Papers, and I feel myself now under a kind of Necessity of continuing till you can be acquainted with this Circumstance, and have Time to give farther Orders.
I shall apply to Lord Dartmouth agreable to the Directions of the honourable Committee, and write to them fully as soon as I have his Lordship’s Answer.
Your friendly Concern on my Account lest the Project for a Subscription Post Office in America should prove prejudicial to me, is very obliging; but you must have learnt before this time, that it was, when you wrote, superfluous, my Place having been taken from me the 31st of January preceding. As the Salary I received in that Office is now ceas’d, and I have been lately at near £200 Expence on the Province Account in various Ways, I am now oblig’d to request that some Means may be fallen upon of making me a Remittance here; for I have little Expectation that the Instruction will be recall’d on my Application. With great Esteem I have the Honour to be, Sir, Your most obedient and most humble Servant
B Franklin

Be pleased to present my Respects to the honourable House, and to the Gentlemen of the Committee.
Honourable Thomas Cushing Esqr

 
Notation: Benja Franklin Esqr  London June. 1. 1774
